Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jerry L. Oliver, a Virginia state prisoner, appeals the district court’s dismissal of his 42 U.S.C. § 1983 (2006) action for failure to state a claim, pursuant to 28 U.S.C. § 1915A (b)(1) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm substantially on the reasoning of the district court. Oliver v. Gray, No. 7:09-cv00004-jct-mfu, 2009 WL 366150 (W.D.Va. Feb. 12, 2009). With regard to Oliver’s claim of denial of access to the courts, we find that Oliver has failed to demonstrate that he suffered an actual injury because of the Defendants’ actions; thus, his claim is not actionable. See Lewis v. Casey, 518 U.S. 343, 351-52, 116 S.Ct. 2174, 135 L.Ed.2d 606 (1996). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
AFFIRMED.